Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see amendments/remarks, filed on May 31, 2022, with respect to the claim rejections under 35 USC 112 (b); claim rejections under 35 USC 103 as being unpatentable over  Kang et al (CN 106345514 A machine translation) alone or in view of Zhang et al (CN101722034 A which corresponds to US 2010/0105548) have been fully considered and are persuasive.  The aforesaid claim rejections have been withdrawn. 
Rejoinder
Claims 1-5, 9-11 and 14-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 6-8 and 12-13, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I-II as set forth in the Office action mailed on November 17, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance:
Kang fails to teach, disclose, or suggest a zeolite having MOR topology modified with LP-type B acid.  Zhang does not teach, disclose, or suggest that the LF-type B acid is 0.01mmol/g- 0.6mmol/g as recited in claim 1 of the present application. 
Second, Zhang also does not teach, disclose, or suggest "wherein the MOR has a topology being an orthorhombic crystal system, being of a one-dimensional porous channel structure with parallel elliptical straight-through porous channels, and comprising 8-ring and 12-ring one- dimensional straight-through porous channels, with the 8-ring one-dimensional straight-through porous channel communicating on side edges of the 12-ring porous channel, the 8-ring porous channel has a pocket structure, and the LF-type B acid is present in the pocket structure of the 8-ring porous channel" as recited in independent claim 1 of the present application. Zhang has 12-ring channels.
The terminal disclaimers filed on June 06, 2022 have overcome the obviousness-type double patenting rejections over claims 1-13 of co-pending Application No. 16/693,070 and over claim 1-16 of co-pending Application No. 17/287,084.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622